Case 1:21-cv-03136-BMC Document 15-1 Filed 07/14/21 Page 1 of 2 PageID #: 260




                          UNITED STATES DISTRICT COURT FOR THE
                             EASTERN DISTRICT OF NEW YORK

 _________________________________________
 SUNBELT RENTALS, INC.,                    )
                                           )
       Plaintiff,                          )
                                           )
                               vs.         ) Civil Action No. 1:21-cv-03136-BMC
                                           )
 DEMAND ELECTRIC, INC. and                 )
 ANDREAS KOURKOUMELIS,                     )
                                           )
       Defendants.                         )


    DECLARATION OF VALERIE DIDEN MOORE IN SUPPORT OF MOTION TO
                WITHDRAW AS ATTORNEY OF RECORD

       Under penalty of perjury, I, Valerie Diden Moore, state the following:

       1.      I will depart the law firm Butler Snow LLP effective July 17, 2021 to take a position

as in-house counsel.

       2.      After July 17, 2021, I will not represent clients other than my corporate employer.

       3.      Mr. Rajavuori has informed me that he intends to continue representation of his

client, Sunbelt Rentals, Inc.

       4.      The Defendants have not yet filed an Answer in this case.

       5.      I know of no prejudice to Sunbelt Rentals, Inc. or any other party in this lawsuit as

a result of my withdrawal as attorney of record.

This 14th day of July, 2021.



                                                             _/s/ Valerie Diden Moore
                                                             Valerie Diden Moore
Case 1:21-cv-03136-BMC Document 15-1 Filed 07/14/21 Page 2 of 2 PageID #: 261




                               CERTIFICATE OF SERVICE

        I, Valerie Diden Moore, do hereby certify that I have this day electronically filed the

foregoing Declaration in Support of Motion to Withdraw with the Clerk of the Court using the

ECF system. I further certify that I served the forgoing document via U.S. Mail, postage prepaid

on the following:

        Demand Electric, Inc.
        c/o Andrew Kourkoumelis, President
        3133 31st St.
        2nd Floor
        Astoria, NY 11106

        Andreas Kourkoumelis
        3133 31st St.
        2nd Floor
        Astoria, NY 11106

This July 14, 2021.

                                             /s/ Valerie Diden Moore
                                             Valerie Diden Moore
60240196.v1




                                               2
